DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
2.	Applicant’s election without traverse of Group I, Species I (fig. 7), (claims 10-20) in the reply filed on 05/23/2022 is acknowledged.
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/23/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 10-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 recite “a substrate” in lines 4, 6, 10 which should be “the substrate”.

Claim 10 and 17 recite “a second process recipe” is indefinite as in elected species of Fig. 7, it is not clear what second process recipe it refers to. Appropriate correction is required.

Claims 11-16, 18-20 are also rejected being dependent on rejected claims 10 and 17.

4.	Claims 10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: steps 770 and 790 of Fig. 7 and sensors 214, 220 etc. of Fig. 2 related to the substrate measurements subsystem as without these the manufacturing system will not perform the essential functions and to implement the process. 

Claims 11-16, 18-20 are also rejected being dependent on rejected claims 10 and 17.

Double Patenting 
5.	The nonstatutory double patenting rejection is based on a judicially createddoctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321(d)may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign aterminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 10 and 17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-20 of US Patent Application Publication No. 2022/0028716 in view of US PGPUB 2011/0232569.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Regarding claims 10, 17: Claims 8-15 teaches about a substrate measurement subsystem configured to generate data associated with a substrate processed at the manufacturing system;
a processing chamber configured to process a substrate at the manufacturing system, wherein the processing chamber comprises one or more sensors;
a controller operatively coupled to the substrate measurement subsystem, the processing chamber, and the one or more transfer robots, wherein the controller is to:
identify a substrate to be processed at the manufacturing system according to a
first process recipe;
generate an instruction to cause the one or more transfer robots to transfer the substrate to the substrate measurement subsystem to obtain a first set of measurements for the substrate; 
receive, from the substrate measurement subsystem, the first set of measurements for the substrate; generate an instruction to cause the one or more transfer robots to transfer the substrate from the substrate measurement subsystem to the processing chamber; 
receive, from the one or more sensors of the processing chamber, a second set of measurements for the substrate; 
generate a first mapping between the first set of measurements and the second set of measurements for the substrate; and 
determine, based on the first set of measurements mapped to the second set of measurements for the substrate, whether to modify the first process recipe or a second process recipe for the substrate.

Claims of ‘8716 does not explicitly talk about a processing chamber configured to process a substrate at the manufacturing system, wherein the processing chamber comprises one or more sensors;
one or more transfer robots configured to transfer a substrate between the substrate measurement subsystem and the processing chamber.

However Olgado teaches in [0064] and [0043] –[0044] about a processing chamber configured to process a substrate at the manufacturing system, wherein the processing chamber comprises one or more sensors;
one or more transfer robots configured to transfer a substrate between the substrate measurement subsystem and the processing chamber.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Olgado’s teachings in combination with ‘8716 as it is known to have transfer robots to transfer substrates to and from processing chamber and having sensors in processing chamber to detect condition of substrate inside the chamber (Olgado, [0064]).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 10-20 are rejected under 35 U.S.C. 103 as being obvious over Olgado et al (US 2005/00000 A1) in view of Feng et al (WO 2019/200015 A1)).

Regarding claims 10, 17: Olgado teaches in [0043] –[0044] and [0064] about a manufacturing system comprising:
a substrate measurement subsystem configured to generate data associated with a substrate processed at the manufacturing system;
a processing chamber configured to process a substrate at the manufacturing system, wherein the processing chamber comprises one or more sensors [0064];
one or more transfer robots configured to transfer a substrate between the substrate measurement subsystem and the processing chamber [0043] –[0044]; and
a controller operatively coupled to the substrate measurement subsystem, the processing chamber, and the one or more transfer robots, wherein the controller is to:
identify a substrate to be processed at the manufacturing system according to a
first process recipe;
generate an instruction to cause the one or more transfer robots to transfer the substrate to the substrate measurement subsystem to obtain a first set of measurements for the substrate; 
receive, from the substrate measurement subsystem, the first set of measurements for the substrate; generate an instruction to cause the one or more transfer robots to transfer the substrate from the substrate measurement subsystem to the processing chamber; 
receive, from the one or more sensors of the processing chamber, a second set of measurements for the substrate; 
generate a first mapping between the first set of measurements and the second set of measurements for the substrate; and 
determine, based on the first set of measurements mapped to the second set of measurements for the substrate, whether to modify the first process recipe or a second process recipe for the substrate.

Olgado does not explicitly talk about a substrate measurement subsystem configured to generate data associated with a substrate processed at the manufacturing system;
a controller operatively coupled to the substrate measurement subsystem, the processing chamber, and the one or more transfer robots, wherein the controller is to:
identify a substrate to be processed at the manufacturing system according to a
first process recipe;
generate an instruction to cause the one or more transfer robots to transfer the substrate to the substrate measurement subsystem to obtain a first set of measurements for the substrate; 
receive, from the substrate measurement subsystem, the first set of measurements for the substrate; 
generate an instruction to cause the one or more transfer robots to transfer the substrate from the substrate measurement subsystem to the processing chamber; 
receive, from the one or more sensors of the processing chamber, a second set of measurements for the substrate; 
generate a first mapping between the first set of measurements and the second set of measurements for the substrate; and 
determine, based on the first set of measurements mapped to the second set of measurements for the substrate, whether to modify the first process recipe or a second process recipe for the substrate.
Feng teaches in Fig. 1-4 and associated text about a substrate measurement subsystem (Fig. 4) configured to generate data associated with a substrate processed at the manufacturing system;
a controller 804 (Fig. 3) operatively coupled to the substrate measurement subsystem, the processing chamber, and the one or more transfer robots, wherein the controller is to:
identify a substrate to be processed at the manufacturing system according to a
first process recipe (Fig. 1);
generate an instruction to cause the one or more transfer robots to transfer the substrate to the substrate measurement subsystem to obtain a first set of measurements for the substrate; 
receive, from the substrate measurement subsystem, the first set of measurements for the substrate (Fig. 1); 
generate an instruction to cause the one or more transfer robots to transfer the substrate from the substrate measurement subsystem to the processing chamber; 
receive, from the one or more sensors of the processing chamber, a second set of measurements for the substrate (Fig. 1, part of machine learning model, multiple sets of optical metrology, abstract); 
generate a first mapping between the first set of measurements and the second set of measurements for the substrate (Fig. 1, part of machine learning model); and 
determine, based on the first set of measurements mapped to the second set of measurements for the substrate, whether to modify the first process recipe or a second process recipe for the substrate (abstract).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Feng’s teachings to Olgado’s semiconductor device to metrology tools to consume less time and accurately adjusting process parameters, tool component designs to generate desired target feature profile (Feng, background section)

Regarding claims 11, 18: Feng teaches in claim 12 wherein the first set of measurements for the substrate comprises at least one of spectral data, positional data, or property data, and wherein the second set of measurements for the substrate comprises at least one of spectral data, temperature data, pressure data, or power data.

Regarding claims 12, 19: Feng teaches in Fig. 3 further comprising a data store that is inaccessible to an operator of the manufacturing system, and wherein the controller is further to: 
store the first set of measurements mapped to the second set of measurements for the substrate to the data store.

Regarding claims 13, 20: Fen teaches in page 14 wherein to determine, based on the first set of measurements mapped to the second set of measurements for the substrate, whether to modify the first process recipe or the second process recipe for the substrate, the controller is to:
calculate a difference between a first measurement of the first set of measurements and a second measurement of the second set of measurements; and
determine whether the difference between the first measurement and the second measurement exceeds a difference threshold (for clarification, machine learning algorithm functions like the claimed limitations).

Regarding claim 14: Feng teaches in page 14 wherein to determine, based on the first set of measurements mapped to the second set of measurements for the substrate, whether to modify the first process recipe or the second process recipe for the substrate, the controller is to:
determine a target value associated with a first measurement of the first set of measurement;
calculate a difference between the target value and the first measurement; and
determine whether the difference between the target value and the first measurement exceeds a difference threshold (for clarification, machine learning algorithm functions like the claimed limitations).

Regarding claim 15: Feng teaches in page 149 and in Fig. 4 wherein the controller is further to: 
responsive to determining to modify the first process recipe or the second process recipe for the substrate, transmit, to a client device connected to the manufacturing system, a request to modify the first process recipe or the second process recipe for the substrate; 
receive, from the client device, an instruction to modify the first process recipe or the second process recipe for the substrate; and 
modify the first process recipe or the second process recipe for the substrate in accordance with the received instruction.

Allowable Subject Matter
7.	Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitation allowable is “wherein modifying the first process recipe or the second process recipe comprises at least one of modifying an operation of the first process recipe or the second process recipe or generating an instruction to termination execution of the first process recipe for the substrate”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897